775 N.W.2d 797 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Macceo ROZIER, Defendant-Appellant.
Docket No. 138963. COA No. 291275.
Supreme Court of Michigan.
December 30, 2009.

Order
On order of the Court, the application for leave to appeal the May 15, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court, and REMAND this case to that court for resentencing. On remand, the trial court shall sentence the defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Hendrick, 472 Mich. 555, 697 N.W.2d 511 (2005), People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003), and People v. Smith 482 Mich. 292, 754 N.W.2d 284 (2008). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
WEAVER, J., (dissenting).
I dissent from the order remanding this case to the trial court. Applying the analysis of my partial dissent and partial concurrence in People v. Babcock, 469 Mich. 247, 280-284, 666 N.W.2d 231 (2003), I would deny leave. The trial court satisfied the requirement of "a substantial and compelling reason" for its departure from the sentencing guidelines, MCL 769.34(3), and its decision did not venture beyond the range of principled outcomes under the circumstances.